IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                 Assigned on Briefs February 6, 2001

              STATE OF TENNESSEE v. ROCKY LANE WILKERSON

                    Direct Appeal from the Circuit Court for Robertson County
                            No. 99-0213   John H. Gasaway, III, Judge



                           No. M2000-02473-CCA-R3-CD - Filed July 9, 2001


On March 17, 2000, the defendant pled guilty to two counts of driving after having been declared
a habitual traffic offender.1 At his May 5, 2000, sentencing hearing the transcript indicates that the
trial court ordered him to serve two consecutive one-year sentences for these crimes as a Range I,
standard offender. However, the judgments indicate that the defendant received consecutive two-
year sentences. On June 5, 2000, the defendant filed his notice of appeal, and now asks this Court
to modify the judgments to reflect the announced sentence. After reviewing the record and applicable
caselaw, we find this issue to have merit and, thus, remand the matter for correction of the
judgments.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Remanded.

JERRY L. SMITH, J., delivered the opinion of the court, in which JOSEPH M. TIPTON, and JOE G.
RILEY, JJ., joined.

Gregory D. Smith, Clarksville, Tennessee, for appellee, Rocky Lane Wilkerson.

Paul G. Summers, Attorney General & Reporter; Elizabeth T. Ryan, Assistant Attorney General;
John Carney, District Attorney General and Dent Morriss, Assistant District Attorney, for appellee,
State of Tennessee.

                                                      OPINION

                                       Factual Background
        On separate dates in February of 1999, the defendant drove a vehicle on the public roadways
of Robertson County in spite of having been declared a habitual traffic offender. As above-noted,
he was charged with and pled guilty to these offenses. At a subsequent sentencing hearing the trial
court announced “giving everything that I’ve alluded to, the Court believes that the proper sentence
for each of these offenses is a year sentence and ... that they should be served consecutively.” Yet

       1
           At this time num erous add itional charge s pending a gainst the defen dant were d ismissed.
the judgments indicate that the defendant received consecutive two-year sentences.2 It is from these
allegedly erroneous judgments that the defendant seeks relief.

                                   Error in the Judgment Form
        When analyzing situations involving conflicts between a judgment and a sentencing hearing
transcript, caselaw provides that the transcript controls. See, e.g., State v. Moore, 814 S.W.2d 381,
383 (Tenn. Crim. App. 1991). The trial court in the instant case clearly stated that the defendant was
to receive consecutive one year sentences. Through its brief the State agrees that the judgment is in
error and should be corrected. We concur.

                                            Conclusion
         For the foregoing reasons we determine that the defendant’s allegation merits relief.
Accordingly, we remand this case for the trial court to correct the respective judgments in order to
reflect the consecutive one year sentences.



                                                                  ___________________________________
                                                                  JERRY L. SMITH, JUDGE




       2
           These ju dgments w ere signed b y neither the pro secution no r the defense a ttorney.

                                                           -2-